Title: To Benjamin Franklin from Lord Howe, 10 September 1776
From: Howe, Rear Adm. Richard, Viscount
To: Franklin, Benjamin


Eagle off Bedlows Island Sepr. 10: 1776.
Lord Howe presents his compliments to Dr. Franklin, and according to the tenor of his favour of the 8th. will attend to have the pleasure of meeting him and Messrs. Adams and Rutledge tomorrow morning at the house on Staten Island opposite to Amboy, as early as the few conveniencies for travelling by land on Staten Island will admit. Lord Howe upon his arrival at the place appointed, will send a boat (if he can procure it in time) with a flag of truce over to Amboy. And requests the Dr. and the other gentlemen will postpone their intended favour of passing over to meet him untill they are informed as above of his arrival to attend them there.
In case the weather should prove unfavourable for Lord Howe to pass in his boat to Staten Island tomorrow as from the present appearance there is some reason to suspect, he will take the next earliest opportunity that offers for that purpose. In this intention he may be farther retarded, having been an invalid lately; but will certainly give the most timely notice of that inability. He however flatters himself he shall not have occasion to make farther excuses on that account.
